 1                            UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3 U.S. Bank National Association, as Trustee           Case No.: 2:17-cv-02120-JAD-VCF
   for GSR Mortgage Loan Trust 2005-AR5, a
 4 national banking trust,                            Amended Order Granting Motion to
                                                             Release Cost Bond
 5         Plaintiff
                                                                   [ECF No. 39]
 6 v.

 7 Shadow Crossings Homeowners Association,
   a Nevada corporation; SFR Investments Pool
 8 1, LLC, a Nevada limited liability company,

 9         Defendants

10        Good cause appearing, and as the deadline to oppose the request has passed with no

11 opposition or request to extend the deadline to file one, IT IS HEREBY ORDERED that the

12 Motion to Release Cost Bond [ECF No. 39] is GRANTED. The Clerk of Court is directed to

13 RELEASE and REFUND the cost bond posted on October 30, 2017, and all accrued interest

14 back to the Legal Owner.

15                                                     ___________________________________
                                                           U.S. District Judge Jennifer A. Dorsey
16                                                                              December 6, 2019

17

18

19

20

21

22

23
